COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Robinson Helicopter Company, Inc.

Appellate case number:    01-15-01038-CV

Trial court case number: 2014-34635

Trial court:              11th District Court of Harris County

        On December 7, 2015, relator, Robinson Helicopter Company, Inc., filed a petition for a
writ of mandamus. Relator also has filed a “Motion for Emergency Stay,” requesting that we stay
the trial court’s order compelling production of documents and the case in its entirety. The
motion is granted. The November 19, 2015 “Order on Plaintiff’s Motion to Compel Responses
to Discovery” and the trial court proceedings in cause no. 2014-34635, Nathan S. Ates,
Individually and as Personal Representative of the Estate of Joyce A. Ates, Deceased; Sonia Ates
and Nathan M. Ates v. Robinson Helicopter Company, Inc., Helicopter Services, Inc., and the
Estate of Christopher Yeager, in the 11th District Court of Harris County, are stayed. The stay is
effective until disposition of the petition for a writ of mandamus or further order of this Court.
       The Court requests a response to the petition from the real parties in interest. The
response, if any, is due to be filed with this Court no later than 21 days of the date of this
order.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: December 17, 2015